Beck, J. —
This cause is.submitted to us with a motion to strike out of the record the evidence found therein, on the ground that it was neither filed in the office of the clerk of the Circuit Court, certified by the judge of 'that court, nor set forth in the bill of exceptions. We find that the allegations of fact upon which the motion is based, are supported by the record. The evidence sent here with the case is in no way certified or identified as being that upon which the trial was had iü the court below. It cannot, therefore, be regarded as a part of the record. The motion must be sustained, and the evidence stricken from the files. After this done, nothing is left in the case to support the petition of plaintiff. It must, therefore, be dismissed and the decree of the Circuit Court
Affirmed.